Citation Nr: 1806264	
Decision Date: 01/31/18    Archive Date: 02/07/18

DOCKET NO.  08-00 273A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for residuals of a head trauma, to include 
headaches, and dizziness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Buck Denton, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1978 to August 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In September 2010, the Veteran testified before the undersigned at a Travel Board hearing.

Thereafter, in January 2011 and in February 2017, the Board remanded these claims for additional development.  The issues now return for appellate review.


FINDING OF FACT

Residuals of head trauma, to include headaches and dizziness, are related to the Veteran's active service.


CONCLUSION OF LAW

The criteria for service connection for residuals of head trauma, to include headaches and dizziness, are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will generally be awarded for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2017).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Laypersons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson; see Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (layperson competent to testify to pain and visible flatness of his feet); Espiritu, 2 Vet. App. at 494-95 (layperson may provide eyewitness account of medical symptoms).

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran's service treatment record showing that on August 23, 1978, he was seen after falling and hitting his head on concrete. He had pain to the right side of his head. The diagnosis was head trauma and he was given a "head trauma" sheet to read.  A skull x-ray noted questionable loss of consciousness and was negative. 
On September 9, 1978, the Veteran was seen for various complaints, including headaches. 

Post-service treatment record show that the Veteran complained of headaches and dizziness with bending in September 1986.  See VBMS documents, uploaded November 30, 2011.  He was seen at South Shore Hospital in August 1989 with complaints of nausea, vomiting and headaches.  See VBMS documents, uploaded May 29, 2012. 

Statements from the Veteran's ex-wife (C.V.), mother, and his siblings indicate that the Veteran complained of headaches and dizziness after he was discharged from service.  

In August 2010, Dr. E.M. submitted a statement with regard to the Veteran's headaches.  Dr. E.M. noted, presumably after a review of the Veteran's records, that the Veteran was diagnosed with a concussion and a traumatic brain injury while in service.  Furthermore, she found, to a reasonable degree of medical certainty, that his headaches were the result of his injury in the military.

At his September 2010 hearing, the Veteran testified he experienced symptoms related to head trauma during his service.  He recalled having a dent in his head after his fall in addition to a big lump.  The Veteran noted experiencing symptoms of headaches, lightheadedness, and dizziness throughout his military service.  The Veteran testified that his headaches grew worse and that he takes Oxycodone.

Based on a review of the evidence of record, the Board finds that service connection for residuals of head trauma, to include headaches and dizziness, is warranted.  Symptoms associated with head trauma that he testified experiencing are noted in his service treatment records, and his buddy statements help support the timeline for their occurrence after his service.  

Furthermore, the Board finds the Veteran's and others' lay statements to be competent and credible regarding his symptoms during and continuing since service.  

While there are negative VA medical opinions of record, the lay evidence, in conjunction with the opinion from Dr. E.M., at least places the evidence in equipoise.  Hence, after resolving reasonable doubt in the Veteran's favor, service connection for residuals of head trauma, to include headaches and dizziness, is granted.  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' . . ., the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding . . . benefits.").


ORDER

Service connection for residuals of head trauma, to include headaches and dizziness, is granted.


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


